MEMORANDUM **
Damazo Valdovinos appeals his sentence following a remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005), for the district court to answer whether the sentence would have been materially different had the district court known that the Sentencing Guidelines were advisory. We review for reasonableness, United States v. Cantrell, 433 F.3d 1269,1279 (9th Cir.2006), and affirm.
We previously concluded that the district court correctly calculated and applied the guidelines and decline to reconsider those arguments. United States v. Scrivner, 189 F.3d 825, 827-28 (9th Cir.1999). On remand, the district court “considered” the guidelines and understood them to be only advisory. The court also considered the other 18 U.S.C. § 3553(a) factors and re-sentenced Valdovinos to the same sentence of 360 months — the minimum within the correctly calculated guidelines range. We conclude that the sentence is reasonable in light of all of the statutory factors.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.